DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/21/2022 has been entered.
 Response to Amendment
	The amendment filed 9/21/2022 is entered and fully considered.
	The amendment to claims 11 and 14 require that the graphite secondary particles further comprise graphite particles oriented parallel to each other. The parent claim requires graphite particles that are not oriented. The specification indicates that the parallel orientation is suppressed but states that parts of the graphite structure may still be parallel. Accordingly, claims 11 and 14 are directed towards graphite structure with parts that are not parallel and also parts that are parallel.

Response to Arguments
	Applicant argues the amended limitation in claim 1 requires a binder to be provided at 100 parts by mass while the graphite is provided at 50-150 parts by mass. In contrast, the DOHZONO reference teaches using 25-40 parts by weight pitch (graphitizable binder) for 100 parts by weight graphite [0025]. However, the reduced pitch is used in combination with an organic substance [0014]. The organic substance is meltable [0024] and present at up to 10 parts by mass [0027]. Accordingly, the combination of pitch and organic substance can be considered the graphitizable binder, and they are present at a combined 50 parts by mass, which falls within the claimed range.
Applicant further argues that DOHZONO [0025] goes on to state that higher pitch content causes strong bonding to occur which makes grinding more difficult and potentially damaging. Applicant concludes that the DOHZONO reference teaches away from using more binder as required in applicant’s claim. The examiner does not agree with applicant’s conclusion that DOHZONO teaches away from using more binder. The reference teaches 25-40 parts by weight pitch is a preferred range, because although using more could results in fusion that is more difficult to grind it still makes an operable graphite product for use in electrodes. Although the later processing is more difficult, the reference positively teaches that graphite active material can be produced using higher pitch content. An additional reference is provided to demonstrate that the use of more binder can be used to make operable electrode active material. The reference CN 101798221 (citation to machine translation) shows that nearly a 1:1 ratio  of graphite:binder can be used abstract.
	The examiner notes that applicant’s specification provides support for the amendment at [0014] which teaches using up to 150 part by mass. The lower end of the claimed range is taught as 50-110 parts by mass (new claim 15). However, applicant does not distinguish the claimed ranges as being meaningfully different because anything greater than 15 parts by mass binder has sufficient fluidity and moldability. Table 1-(1) at [0076] shows that example 1 uses 38 parts by mass binder and example 11 uses 40 parts by mass binder. Accordingly, it does not appear that the claimed range is critical.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 7, 9-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over DOHZONO et al. (US 2010/0090173) in view of SUDOH et al. (US 2009/0242849).
Regarding claims 1, 3, and 15
	DOHZONO teaches a method of making negative electrode active material for a lithium-ion secondary battery abstract. The method includes mixing graphite particles with pitch and a fusible organic substance that is decomposable to a carbon content of 3% (graphitizable binder) [0012]. The pitch is used at 25-40 parts by weight [0025], and the organic substance is present at up to 10 parts by weight [0027]. Their combined content (graphitizable binder) is up to 50 parts by weight, which overlaps the claimed range and is considered prima facie obvious, MPEP 2144.05.I. The mixture is in a melted (softened) state [0029]. The method further includes extruding or thermocompressing (molding) the mixture before carbonizing/firing, graphitizing and grinding [0012] and [0032]. The thermocompression indicates that heat is used during the extruding/compressing step following the molten (heated) mixing which indicates the mixture is in a melted/softened state during the extruding/compressing.
	DOHZONO teaches using the recovered grinded product to make an electrode that is a cathode [0046]. The reference does not expressly teach using the grinded graphitized carbon to make an anode. However, SUDOH teaches that when making lithium-ion secondary batteries the graphite material is commonly used as anode material [0005]. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to use the graphite particles of DOHZONO as an anode material because graphite active material is well-known and generally used as an anode material. 
	DOHZONO teaches using a vibrating ball mill, jet grinder, roller mill or impact grinder [0031]. Applicant’s specification similarly teaches using a jet mill, a vibration mill or the like [0029]. The same grinding/milling of a graphitized composition is expected to produce the same non-parallel orientation of graphite particles. The graphitized and grinded product in DOHZONO is further expected to be non-parallel because it teaches that planar orientation is not desirable [0005].
Regarding claims 2 and 12,
	DOHZONO teaches the mixture is heated to 100-250°C for melting (softened state) and mixing [0029]. The reference does not teach the temperature at which the mixture is thermocompressed/extruded. However, the heated extrusion/compression step occurs after the heated mixing/kneading step at 100-250°C. Accordingly it is reasonable to expect the temperature of the extrusion/compression to be at or around the temperature of the provided mixture. Accordingly, the temperature of the mixture during extrusion would fall within the range of greater than 80°C or alternatively overlap the claimed range and be prima facie obvious, MPEP 2144.05.I. In addition, the examiner notes that generally changes in temperature do not support patentability unless they are critical to the invention MPEP 2144.05.II.
Regarding claims 4 and 5,
	DOHZONO teaches the fusible organic substance can include stearic acid [0028] which is a fatty acid according to applicant’s specification [0017]. The fusible organic substance can be a combination of materials such as synthetic wax (graphitizable binder) and stearic acid (fluidity-imparting agent).
Regarding claim 7,
	The graphite material in DOHZONO is used as a negative electrode material for a lithium-ion secondary battery and further teaches making the negative electrode [0046].
Regarding claims 9 and 10,
	DOHZONO teaches graphite particles with a diameter of 10-25µm [0015] but are referred to as flake-like [0004]. The reference further teaches the diameter of the graphite particles controls the filling density of the electrode [0015]. The reference does not expressly teach the aspect ratio of the graphite particles. However, by changing and optimizing the diameter of the particles the aspect ratio of the particles is also changed. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to change the diameter (and therefore aspect ratio) of the particles in DOHZONO as the optimization of a result effective variable, MPEP 2144.05.II. 
Regarding claim 11,
	The DOHZONO reference teaches the grinded product is desired to be non-oriented because it limits the ion insertion/extraction [0005]. Applicant’s specification similarly desires the non-parallel structure [0039]. The specification does not teach a mechanism for preferentially forming parallel structure, accordingly the examiner interprets the parallel structure as a by-product of the process intended to form non-parallel structure due to the difficulty of forming a product without any parallel structure. Similarly, DOHZONO teaches that it is desired to make a product that has non-parallel orientation but does not state that no parallel structure exists in the product. Based upon the same materials being used in the same ways to make the same product, it is reasonable to expect the same by-product of less desired parallel graphite with the  desired non-oriented graphite structure (i.e. the product is less than 100% non-parallel).
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over DOHZONO et al. (US 2010/0090173) in view of SUDOH et al. (US 2009/0242849) further in view of YOKOI et al. (US 2013/0337324).
Regarding claim 13,
	Modified DOHZONO teaches fabrication of graphite for an anode but do not teach mixing the grinded graphite material with a different negative electrode active material. However, YOKOI teaches that when making an anode a mixture of graphite material and silicon can be used as negative electrode active material with excellent cycling characteristics abstract. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to mix the graphite product of DOHZONO with another anode active material as a combination of known prior art equivalents MPEP 2144.06.I. In addition, YOKOI teaches there is a benefit for mixing graphite material with silicon which shows good cycle characteristics.
Regarding claim 14,
	The DOHZONO reference teaches the grinded product is desired to be non-oriented because it limits the ion insertion/extraction [0005]. Applicant’s specification similarly desires the non-parallel structure [0039]. The specification does not teach a mechanism for preferentially forming parallel structure, accordingly the examiner interprets the parallel structure as a by-product of the process intended to form non-parallel structure due to the difficulty of forming a product without any parallel structure. Similarly, DOHZONO teaches that it is desired to make a product that has non-parallel orientation but does not state that no parallel structure exists in the product. Based upon the same materials being used in the same ways to make the same product, it is reasonable to expect the same by-product of less desired parallel graphite with the  desired non-oriented graphite structure (i.e. the product is less than 100% non-parallel).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MURATA whose telephone number is (571)270-5596. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CLEVELAND can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUSTIN MURATA/Primary Examiner, Art Unit 1712